ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Wuennenberg on 2/2/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): A person support apparatus comprising: 
a base frame; 
a primary support frame supported on the base frame; 
a support deck coupled to the primary support frame, the support deck comprising a bottom surface; 
a first camera coupled to the base frame, the first camera is positioned at a head end of the person support apparatus, the first camera comprising a field of view such that the first camera is configured to capture images of  the bottom surface of an upper segment of the support deck; 
a second camera coupled to the base frame, the second camera is positioned at a foot end of the person support apparatus, the second camera comprising a field of view such that the second camera is configured to capture images that include[[s]] the bottom surface of at least one of a torso segment or a leg segment of the support deck; and 
a display unit communicatively coupled to the first camera and the second camera, wherein the display unit is configured to display the images captured by at least one of the first camera or the second camera.
Claim 3 (Currently Amended by Examiner): The person support apparatus of claim 1[[2]], wherein the upper segment comprises a head block defining an aperture extending through the head block.
Claims 5-11 (Currently Rejoined by Examiner)

Reasons for Allowance
Claims 1, 3-11, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a person support apparatus comprising: a base frame; a primary support frame supported on the base frame; a support deck coupled to the primary support frame, the support deck comprising a bottom surface; a first camera coupled to the base frame, the first camera is positioned at a head end of the person support apparatus, the first camera comprising a field of view such that the first camera is configured to capture images of the bottom surface of an upper segment of the support deck; a second camera coupled to the base frame, the second camera is positioned at a foot end of the person support apparatus, the second camera comprising a field of view such that the second camera is configured to capture images that include the bottom surface of at least one of a torso segment or a leg segment of the support deck, in combination with all other features recited in the claim. Grasser et al. US 4,819,257 is the closest prior art of record and discloses a person support apparatus (fig. 1 and col. 1, lines 6-10) comprising: a support deck 3; a first camera 7; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schafer et al. US 2017/0035374 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE J LEE/Examiner, Art Unit 3786